Citation Nr: 1537810	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In February 2009, the Veteran testified at a RO hearing; a transcript of the hearing is of record.

The matter was most recently remanded by the Board in December 2014 for further development.  It is now returned to the Board.

The Board recognizes that the Veteran's attorney attempts to raise the issue of entitlement to special monthly compensation in a statement dated June 19, 2015.  The Veteran's attorney is advised that a claim must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ followed the Board's December 2014 remand instructions by forwarding the Veteran's claim to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  Subsequently, the Director returned the claim to the RO for additional development.  A VA examination was conducted in May 2015 as requested in the March 2015 memorandum from the Director.  A June 2015 memorandum from the AOJ indicates that the case was then returned to the Compensation Service per their instructions for additional review and consideration of an extraschedular grant of TDIU.  The case was then returned to the Board without evidence showing that the Director of Compensation Service was able to review and consider the Veteran's claim and without a supplemental statement of the case.

As stated in the December 2014 remand, the Board is precluded from awarding a TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus required to again remand the appeal so that it can be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




